Title: To Thomas Jefferson from John Lenthall, 15 September 1806
From: Lenthall, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Septr. 15th. 06
                        
                        I believe Mr Latrobe reported to you the State of the work on the South wing of the Capitol for Augt. 15th
                            as also for Septr. 1st Just before He left here for Philadelphia. The State of the work at this Day Sept. 15th 06 is as
                            follows,
                        The Office Story is all quite finished ready for the plaisterers, exce’t the three center windows being put in
                            which are ready & wait for the Stone work necessary thereto, the Openings however are usefull as entrances to that Story
                            for workmen & Materials. All the Sashes & frames for the three stories are now finished the frames are fixed in &
                            the sashes are in the hands of the Glazier—The Shiethe linings &c for the Hall of Representvs are ready but
                            cannot at present with safety be fixed up, on account of the Outside scaffolds being braced into the windows—All the
                            framing for the Lanthorn & its roof, together with the sash frames, Covering &c &c is ready for fitting
                            up. The great roof will immediatly be raised so soon as the stone work is ready to recieve the same which Mr Blagden
                            has promised to have compleated by the 26th Inst. All the first bed of cornice is set and the Top bed Cornice & blocking
                            over the same is set, on the West, over Nine Columns. About one half on the East Ditto is hoisted on the walls ready for
                            setting
                        The Arches round the whole room finished and backed up as high as the freestone is set, In the recess, of
                            late, but little has been done, nor indeed cou’d be done, for want of freestone, however every thing there, in the way of
                            Masonry, has been put to the uttermost stretch & so soon as the freestone Wk is ready it will progress rapidly the
                            front is in height near the level of the Attic window sills but the Rear is not more than the average height of 6 feet
                            above the Vestibule floor—
                        I requested Mr. Blagden today to state the probable certainty of progress of his part of the work, and I here
                            enclose you his note—
                  I am Sir Your Obdt Humbl Servt for BH Latrobe
                        
                            Jno Lenthall
                            
                        
                     Enclosure
                                                
                            
                                Washington 15th. Septr. 1806
                            
                             To complete the cornice and Blocking in the Hall of Representatives—4 stones of top bed Cornice is
                                wanted and 3 pieces of blockg the whole of which I am fully assured by James McRobertson is on board Cook S Brents
                                Vessel now on her way up if she arrive in two days and brings the above Stone the whole of the blocking will be set
                                next week—Of the 24 Column blocks for Vestibule and Staircase we have received but two, And of the 16 square pilaster
                                blocks we have received but one 
                            
                                Geo Blagden
                        
                            
                        
                    
               